Citation Nr: 1744585	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  12-23 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right knee patellofemoral syndrome ("right knee disability").

2.  Entitlement to an initial disability rating in excess of 10 percent for left knee patellofemoral syndrome ("left knee disability").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 2004 to April 2005 and from May 2006 to May 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for right and left knee patellofemoral syndrome, assigning 0 percent disability ratings, effective April 14, 2011.  

In a September 2014 rating decision, the RO assigned a 10 percent disability rating for each knee, with an effective date of May 21, 2014.  

In a January 2015 decision, the Board granted a 10 percent disability rating for each knee for the rating period from April 14, 2011, to May 21, 2014, and denied a disability rating in excess of 10 percent for the entire initial rating period.  As such, the Veteran's current disability rating for each knee is 10 percent, with an effective date of April 14, 2011. 

The Veteran appealed the January 2015 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2016 memorandum decision, the Court vacated and remanded the portion of the January 2015 Board decision to the extent that it denied a disability rating in excess of 10 percent for each knee. 

In January 2017, the Board remanded these matters in an effort to secure adequate VA examinations in light of the June 2016 memorandum decision and the recent court ruling in Correia v. McDonald, 28 Vet. App. 158.  The Board finds that the directives in the January 2017 Board remand have not been substantially complied with; therefore the matters must be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

In the June 2016 memorandum decision, the Court held that the Board erred in their denial of an increased rating, in that the Veteran was not tested during a time of flare-ups, so his reported flare-ups could not have been considered in the rating schedule.  The Court went on to say that the Board failed to explain how the Veteran's daily flare-ups have an impact on his employment.  Lastly, the Court noted that since testing during a flare-up or even while engaging in certain physical activities such as climbing stairs and squatting was not done, the Board failed to assess whether the assigned schedular rating is proper or whether a separate rating under diagnostic code 5257 or other diagnostic code might be warranted.  

The Veteran had a VA examination in September 2014.  Subsequent to the September 2014 VA examination, the Court, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that all VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The January 2017 Board remand considered the June 2016 memorandum Court decision and the Correia case and set out specific directives for the examiner to follow.  Per the January 2017 directives, the examiner was required to provide an opinion regarding limits on functional impairment, to note the functional limitation with respect to certain physical activities and to explain the effect of flare-ups on occupational tasks.  

The Veteran was afforded a VA examination in March 2017.  Although it appears, that this examination complied with Correia the Board finds that the VA examination was inadequate.  The examination was not conducted during a flare-up, despite the remand directives and the fact that the Veteran reported flare-ups in both knees, describing the flare-ups as painful.  The examiner noted that there was no history of recurrent effusion or instability.  However, the examiner noted that he did not review any records in relation to the Veteran's knee disabilities, nor was any testing or imaging performed.  The examiner did not substantially comply with the January 2017 remand directives.  Based on the foregoing, the Board finds the March 2017 examination and opinion to be inadequate and is remanding the knee rating issues for further VA examination.  

As the issues must be remanded, efforts should be made to obtain all outstanding records pertinent to the issues on appeal, including VA treatment records for the period from January 2017 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file any outstanding VA treatment records documenting treatment for a knee disability dated from January 2017 to the present.  The Veteran should also be afforded the opportunity to identify and/or submit any outstanding private treatment records.

2.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his right and left knee disabilities.  The Veteran's electronic claims file should be made available to and reviewed by the examiner.

The AOJ should ensure that the examiner provides all information required for rating purposes.  

The examiner is asked to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the joints in question.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must address functional impairment, if any, with respect to climbing stairs, going uphill, squatting, and walking, or testing that simulates such motions. 

The examiner must address functional impairment, if any, during flare-ups or when the knees are used repeatedly. In so finding, the examiner is asked to consider all procurable and assembled data related to the Veteran's bilateral knee disability.  

The range of motion lost during a period of flare-up or over-use must be indicated in degrees.  If the examination occurs when a flare-up is not being experienced, or at a time without repeated use over a period of time, the examiner must ascertain adequate information, such as frequency, duration, characteristics, severity, or functional loss regarding the Veteran's flare-ups by alternative means and estimate the Veteran's functional loss due to flare-ups or repeated use based on all the evidence of record.  

The examiner is also requested to explain the effect of flare-ups of the right and left knee disabilities on occupational tasks related to the Veteran's employment.  

The examiner should provide a complete rationale for any opinions provided.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



